Exhibit 10(a)




SEVENTH AMENDMENT TO REIMBURSEMENT AGREEMENT


THIS SEVENTH AMENDMENT TO REIMBURSEMENT AGREEMENT, dated as of March 1, 2008
(this “Amendment”), to the Existing Reimbursement Agreement (as defined below)
is made by PPL ENERGY SUPPLY, LLC, a Delaware limited liability company (the
“Account Party”), and certain of the Lenders (such capitalized term and other
capitalized terms used in this preamble and the recitals below to have the
meanings set forth in, or are defined by reference in, Article I below).
 
W I T N E S S E T H:
 
WHEREAS, the Account Party, the Lenders and The Bank of Nova Scotia, as the
Issuer and as Administrative Agent, are all parties to the Reimbursement
Agreement, dated as of March 31, 2005 (as amended or otherwise modified prior to
the date hereof, the “Existing Reimbursement Agreement”, and as amended by this
Amendment and as the same may be further amended, supplemented, amended and
restated or otherwise modified from time to time, the “Reimbursement
Agreement”); and
 
WHEREAS, the Account Party has requested that the Lenders amend certain
provisions of the Existing Reimbursement Agreement and the Lenders are willing
to modify the Existing Reimbursement Agreement on the terms and subject to the
conditions hereinafter set forth;
 
NOW, THEREFORE, the parties hereto hereby covenant and agree as follows:
 
 
ARTICLE I
DEFINITIONS
 
SECTION 1.1.  Certain Definitions.  The following terms when used in this
Amendment shall have the following meanings (such meanings to be equally
applicable to the singular and plural forms thereof):
 
“Account Party” is defined in the preamble.
 
“Amendment” is defined in the preamble.
 
“Existing Reimbursement Agreement” is defined in the first recital.
 
“Reimbursement Agreement” is defined in the first recital.
 
 
SECTION 1.2.  Other Definitions.  Terms for which meanings are provided in the
Existing Reimbursement Agreement are, unless otherwise defined herein or the
context otherwise requires, used in this Amendment with such meanings.
 
 
ARTICLE II
AMENDMENTS TO THE EXISTING REIMBURSEMENT AGREEMENT

 
Effective as of the date hereof, but subject to the occurrence of the
satisfaction of the conditions in Article III, the provisions of the Existing
Reimbursement Agreement referred to below are hereby amended in accordance with
this Article II.
 
 
SECTION 2.1.  Amendment to Section 1.1.  Section 1.1 of the Existing
Reimbursement Agreement is hereby amended by
 
 
(a)            inserting the following definitions in the appropriate
alphabetical order:
 
“Sanctioned Entity” means (i) an agency of the government of, (ii) an
organization directly or indirectly controlled by, or (iii) a person resident
in, a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/sanctions/index.html, or as
otherwise published from time to time as such program may be applicable to such
agency, organization or person.
 
“Sanctioned Person” means a person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time.
 
 
“Seventh Amendment” means the Seventh Amendment to Reimbursement Agreement,
dated as of March 1, 2008, among the Account Party and the Lenders party
thereto.
 
 
(b)           amending and restating the definition of “Incorporated Agreement”
in its entirety as follows:
 
“Incorporated Agreement” means the $3,400,000,000 Second Amended and Restated
Five-Year Credit Agreement, dated as of May 4, 2007, among the Account Party,
the lenders from time to time party thereto, Wachovia Bank, National
Association, as administrative agent, issuing lender and swingline lender,
certain financial institutions, as syndication agents, certain financial
institutions, as lead arrangers, and certain financial institutions, as
documentation agents, as in effect on the date hereof and without giving effect
to any subsequent modification, supplement, amendment or waiver by the lenders
under, or by other parties to, the Incorporated Agreement, unless the Required
Lenders agree in writing that such modification, supplement, amendment or waiver
shall apply to such provisions or schedules incorporated herein.
 
 
(c)           amending and restating the definition of “Letter of Credit
Commitment Amount” in its entirety as follows:
 
“Letter of Credit Commitment Amount” means, on any date, a maximum amount of
$300,000,000.
 
 
(d)           amending and restating the definition of “Stated Maturity Date” in
its entirety as follows:
 
“Stated Maturity Date” means March 31, 2009.

 
 
SECTION 2.2.  Amendment to Section 2.5.  Section 2.5 of the Existing
Reimbursement Agreement is hereby amended in its entirety to read as follows:
 
SECTION 2.5  [INTENTIONALLY OMITTED.]
 
SECTION 2.3.  Amendments to Article VI.  Article VI of the Existing
Reimbursement Agreement is hereby amended in accordance with Sections 2.3.1
through 2.3.3.
 
 
SECTION 2.3.1.  Clause (a) of Section 6.4 of the Existing Reimbursement
Agreement is hereby amended and restated in its entirety as follows:
 
(a) The consolidated balance sheet of the Account Party and its Consolidated
Subsidiaries as of December 31, 2007 and the related consolidated statements of
income and cash flows for the fiscal year then ended, reported on by Ernst &
Young LLP, copies of which have been delivered to each of the Administrative
Agent and the Lenders, fairly present, in conformity with GAAP, the consolidated
financial position of the Account Party as of such date and its consolidated
results of operations and cash flows for such fiscal year.
 
 
SECTION 2.3.2.  A new Section 6.18 following Section 6.17 of the Existing
Reimbursement Agreement is hereby inserted which reads as follows:
 
SECTION 6.18  Environmental Matters. (a) Except (i) as disclosed in or
contemplated by the Account Party’s Form 10-K Report to the SEC for the year
ended December 31, 2007 or in any subsequent Form 10-Q or 8-K Report or
otherwise furnished to the Administrative Agent in writing, or (ii) to the
extent that the liabilities of the Account Party and its Subsidiaries, taken as
a whole, that relate to or could result from the matters referred to in clauses
(i) through (iii) of this Section 6.18, inclusive, would not reasonably be
expected to result in a Material Adverse Effect, to the Account Party’s or any
of its Subsidiaries’ knowledge: (i) no notice, notification, citation, summons,
complaint or order has been issued, no complaint has been filed, no penalty has
been assessed nor is any investigation or review pending or threatened by any
governmental or other entity with respect to any (A) alleged violation by the
Account Party or any of its Subsidiaries of any Environmental Law, (B) alleged
failure by the Account Party or any of its Subsidiaries to have any
environmental permit, certificate, license, approval, registration or
authorization required in connection with the conduct of its business or (C)
generation, storage, treatment, disposal, transportation or release of Hazardous
Substances; (ii) no Hazardous Substance has been released (and no written
notification of such release has been filed) (whether or not in reportable or
threshold planning quantity) at, on or under any property now or previously
owned, leased or operated by the Account Party or any of its Subsidiaries; and
(iii) no property now or previously owned, leased or operated by the Account
Party or any of its Subsidiaries or any property to which the Account Party or
any of its Subsidiaries has, directly or indirectly, transported or arranged for
the transportation of any Hazardous Substances, is listed or, to the Account
Party’s or any of its Subsidiaries’ knowledge, proposed for listing, on the
National Priorities List promulgated pursuant to the CERCLA, as amended, on
CERCLIS or on any similar federal, state or foreign list of sites requiring
investigation or clean up. (b) Except as disclosed in or contemplated by the
Account Party’s Form 10-K Report to the SEC for the year ended December 31, 2007
or in any subsequent Form 10-Q or 8K Report or otherwise furnished to the
Administrative Agent in writing, to the Account Party’s or any of its
Subsidiaries’ knowledge, there are no Environmental Liabilities that have
resulted or could reasonably be expected to result in a Material Adverse Effect.
(c) For purposes of this Section 6.18, the terms “the Account Party” and
“Subsidiary” shall include any business or business entity (including a
corporation) which is a predecessor, in whole or in part, of the Account Party
or any of its Subsidiaries from the time such business or business entity became
a Subsidiary of PPL Corporation, a Pennsylvania corporation.
 
 
SECTION 2.3.3.  A new Section 6.19 following Section 6.17 of the Existing
Reimbursement Agreement is hereby inserted which reads as follows:
 
SECTION 6.19  OFAC.  None of the Account Party, any Subsidiary of the Account
Party or any Affiliate of the Account Party: (i) is a Sanctioned Person, (ii)
has more than 10% of its assets in Sanctioned Entities, or (iii) derives more
than 10% of its operating income from investments in, or transactions with
Sanctioned Persons or Sanctioned Entities.  No Letter of Credit will be used,
and no Letter of Credit has been used, to fund any operations in, finance any
investments or activities in, or make any payments to, a Sanctioned Person or a
Sanctioned Entity.
 
 
ARTICLE III
CONDITIONS TO EFFECTIVENESS
 
This Amendment and the amendments contained herein shall become effective as of
the date hereof when each of the conditions set forth in this Article III shall
have been fulfilled to the satisfaction of the Administrative Agent.
 
 
SECTION 3.1.  Counterparts.  The Administrative Agent shall have received
counterparts hereof executed on behalf of the Account Party and the each of the
Lenders.
 
 
SECTION 3.2.  Costs and Expenses, etc.  The Administrative Agent shall have
received for the account of each Lender, all fees, costs and expenses due and
payable pursuant to Section 10.3 of the Reimbursement Agreement, if then
invoiced.
 
 
SECTION 3.3.  Resolutions, etc.  The Administrative Agent shall have received
from the Account Party (i) a copy of a good standing certificate, dated a date
reasonably close to the date hereof and (ii) a certificate, dated as of the date
hereof, duly executed and delivered by any vice president, the controller, the
treasurer, the assistant treasurer, secretary or assistant secretary of the
Account Party as to
 
(a)  resolutions of the Account Party’s Board of Managers then in full force and
effect authorizing the execution, delivery and performance of this Amendment and
the transactions contemplated hereby;
 
(b)  the incumbency and signatures of those of its officers authorized to act
with respect to this Amendment; and
 
(c)  the full force and validity of each Organic Document of the Account Party
and copies thereof;
 
upon which certificates the Administrative Agent and all Lenders may
conclusively rely until it shall have received a further certificate of any such
officer of the Account Party canceling or amending such prior certificate.
 
 
SECTION 3.4.  Opinions of Counsel.  The Administrative Agent shall have received
opinions, dated the date hereof and addressed to the Administrative Agent and
all Lenders, from Dewey & LeBoeuf LLP, New York counsel to the Account Party, in
form and substance satisfactory to the Administrative Agent.
 
 
SECTION 3.5.  Satisfactory Legal Form.  The Administrative Agent and its counsel
shall have received all information, and such counterpart originals or such
certified or other copies of such materials, as the Administrative Agent or its
counsel may reasonably request, and all legal matters incident to the
effectiveness of this Amendment shall be satisfactory to the Administrative
Agent and its counsel.  All documents executed or submitted pursuant hereto or
in connection herewith shall be reasonably satisfactory in form and substance to
the Administrative Agent and its counsel.


 
ARTICLE IV
MISCELLANEOUS
 
SECTION 4.1.  Cross-References.  References in this Amendment to any Article or
Section are, unless otherwise specified, to such Article or Section of this
Amendment.
 
 
SECTION 4.2.  Loan Document Pursuant to Existing Reimbursement Agreement.  This
Amendment is a Loan Document executed pursuant to the Existing Reimbursement
Agreement and shall (unless otherwise expressly indicated therein) be construed,
administered and applied in accordance with all of the terms and provisions of
the Existing Reimbursement Agreement, as amended hereby, including Article X
thereof.
 
 
SECTION 4.3.  Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.
 
 
SECTION 4.4.  Counterparts.  This Amendment may be executed by the parties
hereto in several counterparts, each of which when executed and delivered shall
be an original and all of which shall constitute together but one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Amendment by facsimile shall be effective as delivery of a manually executed
counterpart of this Amendment.
 
 
SECTION 4.5.  Governing Law.  THIS AMENDMENT WILL BE DEEMED TO BE A CONTRACT
MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING
FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK).
 
 
SECTION 4.6.  Full Force and Effect; Limited Amendment.  Except as expressly
amended hereby, all of the representations, warranties, terms, covenants,
conditions and other provisions of the Existing Reimbursement Agreement and the
Loan Documents shall remain unchanged and shall continue to be, and shall
remain, in full force and effect in accordance with their respective terms.  The
amendments set forth herein shall be limited precisely as provided for herein to
the provisions expressly amended herein and shall not be deemed to be an
amendment to, waiver of, consent to or modification of any other term or
provision of the Existing Reimbursement Agreement or any other Loan Document or
of any transaction or further or future action on the part of any Obligor which
would require the consent of the Lenders under the Existing Reimbursement
Agreement or any of the Loan Documents.
 
 
SECTION 4.7.  Representations and Warranties.  In order to induce the Lenders to
execute and deliver this Amendment, the Account Party hereby represents and
warrants to the Lenders, on the date this Amendment becomes effective pursuant
to Article III, that both before and after giving effect to this Amendment, all
statements set forth in clauses (a) and (b) of Section 5.2.1 of the
Reimbursement Agreement are true and correct as of such date, except to the
extent that any such statement expressly relates to an earlier date (in which
case such statement was true and correct on and as of such earlier date).
 

 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first above written.
 


 
PPL ENERGY SUPPLY, LLC




By:__________________________
      Title:






THE BANK OF NOVA SCOTIA




By:__________________________
      Title: